Citation Nr: 0841140	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  06-05 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for VA purposes.


REPRESENTATION

Appellant represented by:	Eugene Williams, Paralegal


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from November 1942 to February 1946.  He died in April 
2001.  The appellant is his widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas 
which denied the appellant status as the surviving spouse of 
the veteran based on its finding of a lack of continuous 
cohabitation as required by regulation.

Procedural history

In September 2003, the appellant filed a claim of entitlement 
to non-service connected death pension benefits.  The 
appellant's claim was denied by the RO in December 2003.  The 
appellant disagreed with that decision by filing a timely 
notice of disagreement  in March 2004.

In January 2006, a Decision Review Officer (DRO) conducted a 
de novo review of the claim, and confirmed the RO's findings 
in a statement of the case.  The appellant filed a 
substantive appeal in February 2006.  In February 2006, the 
veteran was afforded a personal RO hearing.  Following the 
hearing, a supplemental statement of the case  was issued in 
June 2006.

In August 2008, the appellant presented sworn testimony 
during a personal hearing in San Antonio, Texas which was 
chaired by the undersigned Veterans Law Judge.  
A transcript of the hearing has been associated with the VA 
claims folder.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

The evidence of record reflects that the veteran and the 
appellant were married in July 1985 and were never legally 
divorced.  The issue on appeal is whether the appellant 
continuously cohabitated with the veteran prior to his death, 
as is required under 38 C.F.R. § 3.53 as a predicate to the 
award of VA pension benefits.

For reasons stated below, the Board finds that this case must 
be remanded for additional development.

Relevant regulations

A "surviving spouse" may qualify for pension, compensation, 
or dependency and indemnity compensation under the 
appropriate circumstances.  38 C.F.R. § 3.54 (2008).  A 
"surviving spouse" for VA purposes is defined as a person 
of the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death; and (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse; and (2) has not 
remarried or has not since the death of the veteran lived 
with another person of the opposite sex and held 
himself/herself out openly to the public to be the spouse of 
such other person.  See 38 C.F.R. §§ 3.50(b), 3.53 (2008).  

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  
38 C.F.R. § 3.53(a) (2008).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b) (2008).

The current record

As indicated, the appellant asserts that she is entitled to 
be recognized as the veteran's surviving spouse for VA 
purposes because she and the veteran were living as husband 
and wife at the time of his death.  Specifically, she 
contends that although she and the veteran were living 
separately at the time of the veteran's death, the continuity 
of their cohabitation was not broken, pursuant to 
38 C.F.R. § 3.35(b), because the separate living arrangement 
was out of financial and medical necessity, because of the 
veteran's deteriorating mental state.  
See the August 2008 Board hearing transcript, pgs 4-5.  She 
further asserts that the veteran suffered from dementia and 
was physically abusive towards her.  
See the August 2008 Board hearing transcript, pg. 8.

There is significant contradictory evidence of record, 
including a September 1990 letter from the veteran, which 
informed the RO that he and his wife had "legally separated 
. . . effective September 1, 1990."  Another letter to the 
RO from the veteran indicated that the appellant "left me 
this past September, the 11th to be exact.  I saw her one 
time since then . . .  I asked, pleaded for a divorce.  She 
said never, that she was going to collect my Social Security 
and everything else when I die, she then left and I haven't 
seen her since."  In the letter, the veteran also stated 
that the appellant had "up and left [him] for a healthier 
man."  See the veteran's letter dated April 1991.  

The current equivocal state of the record raises questions as 
to whether the separate living arrangement was by mutual 
consent for the purpose of financial or medical necessity, 
and, if not, whether the separation was due to the misconduct 
of, or procured by, the veteran without fault of the 
appellant.  Further, the appellant has asserted that any such 
separation was the fault of the veteran, based on physical 
abuse.  Accordingly, the matter of the veteran's mental state 
is critical to the Board's determination in this matter.    

Reasons for remand

Missing evidence

At the August 2008 Board hearing as well as at the February 
2006 RO hearing, the appellant's representative indicated 
that he had submitted letters to the RO that the veteran 
wrote to the President of the United States, the Pope, and 
Santa Claus.  
The appellant, through her representative, offered these 
letters as evidence of the veteran's diminished, agitated, 
and confused mental state.  However, no such letters are 
contained in the VA claims folder.  The representative should 
be given the opportunity to re-submit copies of these 
letters.

VA medical treatment records

The veteran's mental state, including whether he suffered 
from dementia, is a disputed fact in this case.  In an April 
1991 letter, the veteran indicated that he was receiving 
medical treatment [for a heart condition] at the Audie Murphy 
VA Hospital in San Antonio, Texas.  Additionally, the 
veteran's death certificate indicated that the place of his 
death was the Audie Murphy VA Hospital.  The Board believes 
that medical treatment records are potentially relevant.  
Accordingly, any and all treatment records from Audie Murphy 
VA Hospital dated 1985 to April 2001 and pertaining to the 
veteran should be obtained and associated with the VA claims 
folder.

Private treatment records

At the August 2008 Board hearing, the appellant indicated 
that prior to the veteran's death, he lived for several years 
in a senior living facility next door to her apartment.  No 
records pertaining to the veteran's residence at that 
facility or any medical treatment administered therein has 
been associated with the VA claims file.  The Board believes 
that any such records are potentially pertinent to the 
appellant's claim, and they should be obtained, to the extent 
possible.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:


1.	VBA should contact the appellant and 
request that she provide identifying 
information pertaining to the senior 
living center that was the veteran's place 
of residence prior to his death.  All 
efforts to contact the appellant should be 
memorialized.  VBA should take appropriate 
steps to secure any records as to the 
veteran's residence and treatment at that 
private facility and associate such 
records with the VA claims folder.  

2.	VBA should contact the appellant's 
representative and request that he provide 
copies of the letters of written by the 
veteran to which the representative 
referred at the August 2008 Board hearing 
as well as at the February 2006 RO 
hearing.  Any such letters provided by the 
representative should be associated with 
the VA claims file.

3.	VBA should obtain the veteran's treatment 
records pertaining to the veteran from the 
Audie Murphy VA Hospital in San Antonio, 
Texas, dated from 1985 to April 2001.  All 
records so obtained should be associated 
with the claims folder.

4.	After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the appellant's claim.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




